EXHIBIT 10.15

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

DEFERRED COMPENSATION PLAN

(Successor Plan to the Original Federal Home Loan Bank of San Francisco

Deferred Compensation Plan)

Established Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

   1

ARTICLE 1. DEFINITIONS

   2   

1.01

  Act    2   

1.02

  Administrator    2   

1.03

  Adoption Agreement    2   

1.04

  Beneficiary    2   

1.05

  Benefit Account    3   

1.06

  Board    3   

1.07

  Cash Balance Plan    3   

1.08

  Change in Control    3   

1.09

  Code    3   

1.10

  Company    3   

1.11

  Company Contributions    3   

1.12

  Company Supplemental Cash Balance Benefit    4   

1.13

  Compensation    4   

1.14

  Deferral Period    5   

1.15

  Disability or Disabled    5   

1.16

  Early Retirement Age    5   

1.17

  Early Retirement Date    5   

1.18

  Executive Employees    5   

1.19

  Normal Retirement Age    6   

1.20

  Participant    6   

1.21

  Performance-Based Compensation    6   

1.22

  Plan    6   

1.23

  Plan Year    7   

1.24

  Retirement    7   

1.25

  Retirement Committee    7   

1.26

  Savings Plan    7   

1.27

  Stated Deferral    7   

1.28

  Termination of Employment    7   

1.29

  Unforeseeable Emergency    8

ARTICLE 2. ELIGIBILITY AND PARTICIPATION

   9   

2.01

  Enrollment Procedures    9   

2.02

  Enrollment Time Period for Newly Eligible Executive Employee    10   

2.03

  Annual Enrollment Period for each Plan Year    10   

2.04

  Failure of Eligibility    10

ARTICLE 3. PARTICIPANT COMPENSATION DEFERRAL

   11   

3.01

  Procedure for Deferral    11   

3.02

  Performance-Based Compensation    11   

3.03

  Election Choices    11   

3.04

  Election to Defer Irrevocable; Exception    12

 

i



--------------------------------------------------------------------------------

ARTICLE 4. COMPANY SUPPLEMENTAL CASH BALANCE BENEFITS AND COMPANY CONTRIBUTIONS

   12   

4.01

  Company Supplemental Cash Balance Benefits    12   

4.02

  Company Contributions    12   

4.03

  Life Insurance and Annuity    12   

4.04

  Company Supplemental Cash Balance Benefit Statement    13

ARTICLE 5. PARTICIPANT BENEFIT ACCOUNT AND VESTING

   13   

5.01

  Benefit Account    13   

5.02

  Statement of Account    14   

5.03

  Vesting of Benefit Account    14

ARTICLE 6. PAYMENT OF BENEFITS

   14   

6.01

  Payment of Company Supplemental Cash Balance Benefits    14   

6.02

  Payment of Stated Deferrals and Company Contributions Related Thereto    16   

6.03

  Timing of Payments and Installment Payments    16   

6.04

  Modifications    16   

6.05

  Special Election for Company Supplemental Cash Balance Benefits    17   

6.06

  Special Election for Stated Deferrals and Company Contributions Related
Thereto    17   

6.07

  Benefits upon Termination of Employment    17   

6.08

  Benefits Upon Death from Benefit Account    18   

6.09

  Benefits Upon Death for Company Supplemental Cash Balance Benefit    18   

6.10

  Company Supplemental Cash Balance Benefit and Reemployment    19   

6.11

  Unforeseeable Emergency    19   

6.12

  Prohibition on Acceleration    20   

6.13

  Permissible Payment Delays    20   

6.14

  Company Obligations and Source of Payments    20

ARTICLE 7. ADMINISTRATION OF THE PLAN

   21   

7.01

  Retirement Committee    21   

7.02

  Advisors to the Retirement Committee; Reports to the Board of Directors    21
  

7.03

  Membership of the Retirement Committee    22   

7.04

  Retirement Committee Procedures    22   

7.05

  Expenses of the Retirement Committee    23   

7.06

  Claims for Benefits    23

ARTICLE 8. MISCELLANEOUS

   23   

8.01

  Employment Not Guaranteed by Plan    23   

8.02

  Amendment and Termination    24   

8.03

  Change in Control    25   

8.04

  Dissolution or Bankruptcy    25   

8.05

  Assignment of Benefits    25   

8.06

  Facility of Payment    26   

8.07

  Disposition of Unclaimed Payments    26   

8.08

  Taxes    27   

8.09

  Independence of Benefits    27

 

ii



--------------------------------------------------------------------------------

    

8.10

  Governing Law    27     

8.11

  Form of Communication    27     

8.12

  Severability    27     

8.13

  Binding Agreement    28     

8.14

  Gender; Singular and Plural    28     

8.15

  Captions    28     

8.16

  Responsibility and Indemnification of Retirement Committee Members    28

 

iii



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

DEFERRED COMPENSATION PLAN

(Successor Plan to the Original Federal Home Loan Bank of San Francisco Deferred
Compensation Plan)

Established Effective January 1, 2005

INTRODUCTION

Federal Home Loan Bank of San Francisco, incorporated under the laws of the
United States, first established this Deferred Compensation Plan effective as of
the first day of January 2005. The Company intends to provide, under this Plan,
certain of its key management employees and directors with benefits upon
retirement, death, Disability, Termination of Employment, or upon other
permitted reasons or dates, for the purpose of promoting in its key management
employees and directors the strongest interest in the successful operation of
the Company and to induce such persons to remain in the employ of the Company.

The Plan is the successor plan to the Original Federal Home Loan Bank of San
Francisco Deferred Compensation Plan (the “Prior Plan”). Effective December 31,
2004, the Prior Plan was frozen and no new contributions were made to it for
compensation earned after that date. Deferrals made under the Prior Plan for
compensation earned prior to January 1, 2005, shall continue to be governed by
the terms and conditions of the Prior Plan as in effect on December 31, 2004.

This Plan is intended to meet the requirements of Code Section 409A and other
relevant provisions of the American Jobs Creation Act of 2004, as amended.

 

1



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

1.01 Act means the American Jobs Creation Act of 2004, as amended.

1.02 Administrator means the Retirement Committee or such other person, company
or entity as may be designated from time to time by the Retirement Committee
except as otherwise provided herein.

1.03 Adoption Agreement shall mean a written agreement between a Participant and
the Company, whereby a Participant agrees to defer a portion of his Compensation
pursuant to the provisions of the Plan, and the Company agrees to make benefits
payments in accordance with the provisions of the Plan. The Adoption Agreement
may include and incorporate a salary reduction or fee deferral request signed by
the Participant.

1.04 Beneficiary shall mean any person, persons or entities designated by a
Participant to receive benefits hereunder upon the death of such Participant.
Each Participant shall file with the Company a designation of Beneficiary and
contingent Beneficiary to whom the Participant’s interest under the Plan shall
be paid in the event of the Participant’s death. The initial designation of
Beneficiary shall be made in the Participant’s Adoption Agreement. Such
designation may be changed by the Participant at any time and without the
consent of any previously designated Beneficiary. A Beneficiary designation will
not become effective unless it is made on the form designated by the Company and
it is received by the Company prior to the Participant’s death. In the absence
of any effective Beneficiary designation as to any portion of a Participant’s
interest under the Plan, such amount shall be paid to the Participant’s personal
representative, but if the Company believes that none has been appointed within
six months after the Participant’s death, the Company may direct that such
amount shall not be paid until a

 

2



--------------------------------------------------------------------------------

personal representative has been appointed or may direct that such amount be
paid to the Participant’s surviving spouse, or if there is none, to the
Participant’s surviving children and issue of deceased children by right of
representation, or if there be none, the Participant’s surviving parents and if
none, according to the laws of descent and distribution of the State of
California.

1.05 Benefit Account shall mean the account(s) maintained on the books of the
Company for each Participant pursuant to Section 5.01 hereof.

1.06 Board means the Board of Directors of the Company, as constituted from time
to time.

1.07 Cash Balance Plan shall mean the Federal Home Loan Bank of San Francisco
Cash Balance Plan, a qualified pension plan and tax-exempt trust under section
401(a) and 501(a) of the Code.

1.08 Change in Control means a transaction described in 12 United States Code
Section 1446(26), so long as that transaction also qualifies as a change in
ownership or effective control or a change in ownership of a substantial portion
of assets under Code Section 409A and the regulations promulgated thereunder.

1.09 Code means the Internal Revenue Code of 1986, as amended.

1.10 Company means the Federal Home Loan Bank of San Francisco.

1.11 Company Contributions shall mean the contributions made by the Company
pursuant to Section 4.02.

 

3



--------------------------------------------------------------------------------

1.12 Company Supplemental Cash Balance Benefit shall mean the benefit described
in and payable pursuant to Section 4.01.

1.13 Compensation shall mean the base salary and other wages, bonuses,
commissions, overtime pay, shift premiums, vacation accruals, and other taxable
remuneration payable by the Company to an Executive Employee for services
rendered to the Company, including fees paid to directors of the Company, for
the Plan Year or other period taken into account in making the determination.
Compensation shall not include employee expense reimbursements and allowances,
and contributions made by the Company under the Plan, moving expenses, fringe
benefits, payments made by the Company for group insurance, hospitalization,
disability and like benefits, or contributions made by the Company under or
distribution from any other employee benefits plan the Company maintains.
Notwithstanding the foregoing, for purposes of Participant Stated Deferrals
under Article 3, Compensation shall include long-term incentive payments;
provided, however, that for purposes of Company Supplemental Cash Balance
Benefits and Company Contributions under Article 4, Compensation shall not
include long-term incentive payments. Any deferred compensation payments under
this Plan as well as any amounts deferred shall not be deemed salary or other
remuneration to the Participant eligible for computation of benefits to which he
may be entitled under the Cash Balance Plan, the Savings Plan, the Financial
Institutions Retirement Fund (as adopted by the Company), the Financial
Institutions Thrift Plan (as adopted by the Company) or the Federal Home Loan
Bank of San Francisco Benefit Equalization Plan, or any other qualified or
nonqualified retirement plan of the Company (except for the Supplemental
Executive Retirement Plan) for the benefit of its employees.

 

4



--------------------------------------------------------------------------------

1.14 Deferral Period shall mean the period of time during which Compensation is
being deferred pursuant to the Participant’s Adoption Agreement and Article 3 of
the Plan.

1.15 Disability or Disabled means that a Participant:

(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under any accident and health
plan covering employees of the Participant’s employer. The determination of the
existence of a Disability shall be made by the Company in accordance with Code
Section 409A.

1.16 Early Retirement Age shall mean age 45.

1.17 Early Retirement Date shall mean the first day of the month coincident with
or next following the date a Participant attains Early Retirement Age.

1.18 Executive Employees shall mean (i) all officers of the Company, including
corporate and functional officers, (ii) all members of the Board of Directors of
the Company and (iii) any other individual who is designated as an Executive
Employee by the Retirement Committee or the Board of Directors of the Company in
its sole discretion. A person designated as an Executive Employee shall remain
so until such designation is revoked by the Board of Directors of the Company or
the Retirement Committee, in its sole discretion.

 

5



--------------------------------------------------------------------------------

1.19 Normal Retirement Age shall mean age 65.

1.20 Participant shall mean an Executive Employee of the Company who has
completed an Adoption Agreement.

1.21 Performance-Based Compensation means Compensation based on services
performed over a period of not less than twelve months and which meets the
following requirements: (i) the payments of Compensation or the amount of the
Compensation is contingent upon satisfaction of pre-established organizational
or individual performance criteria; and (ii) the performance criteria are not
substantially certain to be met at the time the Executive Employee elects to
defer compensation in accordance with Section 3. Organizational or individual
performance criteria are considered pre-established if established in writing
not later than ninety (90) days after the commencement of the period of service
to which the criteria relates, provided that the outcome is substantially
uncertain at the time the criteria are established. Performance criteria may be
subjective but must relate to the performance of the Participant, a group of
employees that includes the Participant, or a business unit (which may include
the Company) for which the Participant provides services. The determination that
any subjective performance criteria have been met shall not be made by the
Participant or by a family member of the Participant. Performance-Based
Compensation does not include any amount or portion of any amount that will be
paid regardless of performance or which is based on a level of performance that
is substantially certain to be met at the time the criteria is established.

1.22 Plan shall mean the Deferred Compensation Plan, Federal Home Loan Bank of
San Francisco (Established Effective January 1, 2005).

 

6



--------------------------------------------------------------------------------

1.23 Plan Year shall mean the twelve-month period on which the plan records are
kept, which shall begin on January 1 of one year and end on December 31 of the
same year.

1.24 Retirement shall mean an Executive Employee’s Termination of Employment
after reaching Early or Normal Retirement Age, or, in the case of a director,
the termination of his membership on the Board, irrespective of age. “Normal
Retirement” shall mean Retirement at or after Normal Retirement Age and “Early
Retirement” shall mean Retirement at or after Early Retirement Age but before
Normal Retirement Age. (The terms “Normal Retirement” and “Early Retirement” are
not relevant to individuals who qualify as an Executive Employee solely because
of their status as a member of the Board of Directors of the Company.)

1.25 Retirement Committee shall mean the committee appointed pursuant to Article
7 of the Plan.

1.26 Savings Plan means the Federal Home Loan Bank of San Francisco Savings
Plan, a qualified defined contribution plan and tax-exempt trust under sections
401(a) and 501(a) of the Code.

1.27 Stated Deferral shall mean the amount of Compensation the Participant
agrees to defer in the Adoption Agreement.

1.28 Termination of Employment shall mean the Executive Employee’s ceasing to be
employed in any capacity by the Company, and in the case of a director, ceasing
to be a member of the Company’s Board of Directors, as applicable, for any
reason whatsoever, voluntary or involuntary, including by reason of death.

A Termination of Employment will not be deemed to have occurred if an Executive
Employee continues to provide services to the Company in a capacity other than
as an employee

 

7



--------------------------------------------------------------------------------

and if the Executive Employee is providing services at an annual rate that is
fifty percent or more of the services rendered, on average, during the immediate
preceding three full calendar years of employment with the Company and the
annual remuneration for such services is fifty percent or more of the average
annual remuneration earned during the final three full calendar years of
employment (or if less, such lesser period); provided, however, that a
Termination of Employment will be deemed to have occurred if an Executive
Employee’s service with the Company is reduced to an annual rate that is less
than twenty percent of the services rendered, on average, during the immediately
preceding three full calendar years of employment with the Company (or if less,
such lesser period) or the annual remuneration for such services is less than
twenty percent of the average annual remuneration earned during the three full
calendar years of employment with the Company (or if less, such lesser period).

In addition to the foregoing, the employment of an Executive Employee shall not
be deemed to be terminated while the Executive Employee is on military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six months, or if longer, so long as the Executive Employee’s right
to reemployment with the Company is provided by either statute or contract. If
the period of leave exceeds six months and the Executive Employee’s right to
reemployment is not provided by either statute or contract, then the employee is
deemed to have a Termination of Employment on the first day immediately
following such six-month period.

1.29 Unforeseeable Emergency means a severe financial hardship to the
Participant or Beneficiary resulting from:

 

8



--------------------------------------------------------------------------------

(i) An illness or accident of the Participant or Beneficiary, the Participant’s
or Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in Section 152(a) of the Code); or

(ii) Loss of the Participant’s or Beneficiary’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or

(iii) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary.

A hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:

(i) Reimbursement or compensation, by insurance or otherwise; or

(ii) Liquidation of the Participant’s assets to the extent that the liquidation
of such assets would not itself cause severe financial hardship; or

(iii) Cessation of deferrals under the Plan.

ARTICLE 2. ELIGIBILITY AND PARTICIPATION

2.01 Enrollment Procedures Executive Employees may enroll in the Plan by:
(1) entering into an Adoption Agreement with the Company, which shall specify
the amount of deferral, the timing of the distributions, the form of the
distributions, and type of benefit under this Plan that will be provided for
such Executive Employee, and (2) completing such other forms and furnishing such
other information as the Company may reasonably require. Each

 

9



--------------------------------------------------------------------------------

newly eligible Executive Employee shall be notified by the Administrator, in
writing, of his eligibility to participate in the Plan prior to the end of his
enrollment period (as described below).

2.02 Enrollment Time Period for Newly Eligible Executive Employee To participate
in the Plan during the Plan Year in which an Executive Employee first qualifies
as such, he must execute the Adoption Agreement within 30 days after he first
becomes an Executive Employee and the Adoption Agreement must become irrevocable
(except in the event of an Unforeseeable Emergency) at the end of that 30 day
period.

2.03 Annual Enrollment Period for each Plan Year Except as provided above in
Section 2.02, in order for an Executive Employee to participate in the
Compensation deferral portion of the Plan each Plan Year, he must execute an
Adoption Agreement (or such other documents required by the Company) that
becomes irrevocable (except in the event of an Unforeseeable Emergency) no later
than the December 31 preceding the January 1 of the Plan Year in which the
Adoption Agreement (or such other documents required by the Company) is to be
effective. To defer Performance-Based Compensation, the Executive Employee must
execute a Stated Deferral election on the form prescribed by the Company and
within the time period described in Section 3.02.

2.04 Failure of Eligibility A Participant shall cease to be a Participant at
Termination of Employment or, if earlier, when the Participant ceases to qualify
as an Executive Employee (unless the Participant qualifies for the payment of
benefits set forth in Article 6). A person who ceases to be a Participant during
a Plan Year will have no further right to defer Compensation during the Deferral
Period.

 

10



--------------------------------------------------------------------------------

ARTICLE 3. PARTICIPANT COMPENSATION DEFERRAL

3.01 Procedure for Deferral The Executive Employee may make an initial election
to defer a portion of his Compensation earned and payable on or after the date
of such election and before the commencement of the pay period in which the
election becomes effective by executing the Adoption Agreement during the time
period described in Sections 2.02 or 2.03, as applicable. For any deferral of
Compensation, the Adoption Agreement must apply only to Compensation earned
after the date the election is irrevocable. The amount deferred shall be
subtracted from the Compensation otherwise payable to the Participant during the
year of deferral. Unless otherwise permitted by the Company under Section 3.04
of the Plan, the deferral specified in the Adoption Agreement shall be credited
under this Plan, and the Participant’s Compensation shall be correspondingly
reduced.

3.02 Performance-Based Compensation Any election made by an Executive Employee
to defer Performance-Based Compensation must be submitted to the Administrator:
(1) in accordance with Sections 2.02 and 2.03 and (2) no later than six months
prior to the end of the period in which the services which give rise to the
payment of Performance-Based Compensation are performed and in accordance with
the Act.

3.03 Election Choices At the time that a Participant elects to defer a portion
of his Compensation, the Participant shall select on a form prescribed by the
Company one or more mutual funds or other investment choices from a list
provided to the Participant by the Company. The value of the selected
investments shall determine the value of the Participant’s Benefit Account as of
any given date. The Participant may change his selected investments
prospectively at such times and with such frequency as the Company shall
prescribe.

 

11



--------------------------------------------------------------------------------

3.04 Election to Defer Irrevocable; Exception Except as otherwise provided
herein, a Participant’s election to defer Compensation shall be irrevocable
except for prospective changes allowed prior to each January 1. The
Administrator, in its sole discretion, upon demonstration by the Participant of
Unforeseeable Emergency, will suspend the Participant’s election to defer
Compensation. Such suspension shall continue through the end of the Plan Year in
which the Participant applies for, and receives, a distribution due to an
Unforeseeable Emergency and the Participant must submit a new Adoption Agreement
in order to participate again in the Plan.

ARTICLE 4. COMPANY SUPPLEMENTAL CASH BALANCE BENEFITS

AND COMPANY CONTRIBUTIONS

4.01 Company Supplemental Cash Balance Benefits The Company shall provide to
each Participant a Company Supplemental Cash Balance Benefit in an amount equal
to the additional benefit, if any, that would have been payable under the Cash
Balance Plan and the Federal Home Loan Bank of San Francisco Benefit
Equalization Plan (if any) if the Participant had not reduced his Compensation
for that Plan Year by the Stated Deferrals. A Participant’s Company Supplemental
Cash Balance Benefit will vest within the same time periods as a Participant’s
benefits vest under the Cash Balance Plan.

4.02 Company Contributions For each Plan Year, the Company shall credit to each
Participant’s Benefit Account an amount equal to the additional matching
contribution the Company would have contributed to the Savings Plan on behalf of
the Participant if the Participant had not reduced his Compensation for that
Plan Year by the Stated Deferrals.

4.03 Life Insurance and Annuity The Company in its sole discretion may apply for
and procure as owner and for its own benefit, insurance and annuities on the
life of a Participant in

 

12



--------------------------------------------------------------------------------

such amounts and in such forms as the Company may choose. The Participant shall
have no interest whatsoever in any such policy or policies, but at the request
of the Company shall submit to medical examinations and shall accurately and
truthfully supply such information and execute such documents as may be required
by the insurance company or companies to whom the Company has applied for
insurance. Any insurance policy and annuity acquired by or held by the Company
in connection with the liabilities assumed by it pursuant to the Plan shall not
be deemed to be held under any trust for the benefit of the Participant, the
Participant’s beneficiary or estate, or to be security for the performance of
the obligations of the Company but shall be and remain, a general, unpledged and
unrestricted asset of the Company.

4.04 Company Supplemental Cash Balance Benefit Statement Periodically, the
Company may provide to each Participant a statement in such form as the Company
deems desirable setting forth the Participant’s Company Supplemental Cash
Balance Benefit.

ARTICLE 5. PARTICIPANT BENEFIT ACCOUNT AND VESTING

5.01 Benefit Account

(a) The Company shall establish a Benefit Account on its books for each
Participant. A Participant’s Benefit Account shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to the
Participant pursuant to this Plan attributable to the Participant’s Stated
Deferrals and the Company Contributions related thereto. A Participant’s Benefit
Account shall not constitute or be treated as a trust fund of any kind for the
benefit of the Participant, the Participant’s Beneficiary or estate, or to be
security for the performance of obligations of the Company but shall be and
remain a general, unpledged and unrestricted asset of the Company. All benefits
payable under this Plan shall be paid as they

 

13



--------------------------------------------------------------------------------

become due and payable by the Company out of its general assets. The Company
Contributions related to Stated Deferrals will be credited as of the date when a
matching contribution otherwise would have been allocated to the Participant’s
account under the Savings Plan.

(b) Each Benefit Account shall be revalued daily to be credited or debited with
investment earnings, gains and losses based upon the performance of the
investment funds selected by the Participant from time to time pursuant to
Section 3.03.

(c) Each Benefit Account shall be debited as of the date of distribution by the
amount of any distribution made from such Benefit Account.

5.02 Statement of Account The Company shall provide to each Participant a
quarterly statement in such form as the Company deems desirable setting forth
the balance in the Participant’s Benefit Account.

5.03 Vesting of Benefit Account All amounts credited to a Participant’s Benefit
Account shall be one hundred percent (100%) vested at all times.

ARTICLE 6. PAYMENT OF BENEFITS

6.01 Payment of Company Supplemental Cash Balance Benefits The Company
Supplemental Cash Balance Benefits payable pursuant to Section 4.01 shall be
payable in one of the forms allowed under the Cash Balance Plan (i.e., single
lump sum, life annuity, or contingent 50% annuitant annuity) and upon
Termination of Employment, a set time period after Termination of Employment,
including upon becoming Disabled, a set age after Termination of Employment or
death. In the event the Participant is still employed at the time he first
becomes Disabled, his payment shall commence once there has been a Termination
of Employment. In

 

14



--------------------------------------------------------------------------------

the event the Participant elects a specified age as the time of payment but
there as not been a Termination of Employment as of that date, his payment shall
commence once there has been a Termination of Employment. At the time of
enrollment in the Plan, the Participant must elect the form of payment and the
time of payment of Company Supplemental Cash Balance Benefit. If no election is
made, the benefit will be payable in the form of a lump sum benefit at
Termination of Employment. Notwithstanding Section 6.09, if the Participant
elects to have the Company Supplemental Cash Balance Benefit payable at death,
the Participant may specify the form of the distribution to be paid to his
Beneficiary which may only be in a form available under the Cash Balance Plan
and must commence or be paid not later than six months after death. The
Beneficiary may not change the form or time of the payment elected by the
Participant. Notwithstanding the foregoing, distributions of the Company
Supplemental Cash Balance Benefit shall commence no later than the April 1
following the end of the calendar year in which the later to the two following
events occur: (1) the Participant reaches age 70  1/2, or (2) the Participant
has a Termination of Employment. Accordingly, if a Participant elects death as
the time of payment and the Participant survives the later of: (1) April 1
following the end of the calendar year in which the Participant attains age 70
 1/2, or (2) April 1 following the end of the calendar year in which the
Participant has a Termination of Employment, the Participant’s benefit shall be
paid upon the later of those two events in the form of a lump sum benefit,
unless the Participant timely elects a different form of benefit. The amount of
the benefit shall be determined by the Plan’s actuary utilizing the same
actuarial factors and assumptions then used by the Cash Balance Plan.

 

15



--------------------------------------------------------------------------------

6.02 Payment of Stated Deferrals and Company Contributions Related Thereto The
portion of a Participant’s Benefit Account attributable to the Stated Deferrals
and Company Contributions related thereto shall be paid at the time or times
specified in the Participant’s Stated Deferral election, except as provided
below or in Sections 6.07 or 6.08. Such election may provide for distribution in
from one to ten installments commencing at Retirement, Disability, Termination
of Employment, or on a specific date (including a date that occurs while the
Participant is actively employed by the Company). A Participant may elect up to
five different payout schedules. If no election is made, the benefit will be
payable in the form of a lump sum benefit at Termination of Employment.

6.03 Timing of Payments and Installment Payments A distribution of a benefit
attributable to the Stated Deferrals and Company Contributions related thereto
is available no sooner than one year after the close of the Deferral Period. All
payments made under the Plan shall be made as soon as administratively
practicable after the date elected by the Participant, but in no event 90 days
later than the date elected by the Participant. If the Participant elected
installment payments, after the first installment payment future installments
shall be paid each year at approximately the same time of year as the first
installment payment. For purposes of the Plan, installment payments shall be
treated as a single distribution under Section 409A of the Code. Benefit
Accounts subject to installment payouts shall continue to be adjusted for gains
and losses in the same manner as active Benefit Accounts.

6.04 Modifications A Participant may modify his election made under Section 6.01
or Section 6.02 but the date the modification is submitted to the Administrator
must be at least twelve (12) months prior to the Participant’s existing
distribution date and the first payment

 

16



--------------------------------------------------------------------------------

under the modified distribution date must occur at least five (5) years after
the date such payment would have been made absent the modification.

6.05 Special Election for Company Supplemental Cash Balance Benefits
Notwithstanding any other provision in the Plan to the contrary, during 2006 a
Participant may modify the form of distribution and the distribution date
elected (or deemed elected) under Section 6.01, provided that the election is
made at least twelve (12) months prior to the originally scheduled distribution
date and is made not later than December 31, 2006. No election under this
Section shall: (1) change the payment date of any distribution otherwise
scheduled to be paid in 2006 or cause a payment to be paid in 2006, or (2) be
permitted after December 31, 2006.

6.06 Special Election for Stated Deferrals and Company Contributions Related
Thereto Notwithstanding any other provision in the Plan to the contrary, during
2005 a Participant may modify the form of distribution and the distribution date
elected under Section 6.02, provided that the election is made at least twelve
(12) months prior to the originally scheduled distribution date and is made not
later than December 31, 2005. No election under this Section shall: (1) change
the payment date of any distribution otherwise scheduled to be paid in 2005 or
cause a payment to be paid in 2005, or (2) be permitted after December 31, 2005.

6.07 Benefits upon Termination of Employment In the event of Termination of
Employment, whether voluntary or involuntary, prior to a Participant’s Early or
Normal Retirement Age or death, the Participant shall receive a distribution of
the portion of the Participant’s Benefit Account attributable to Stated
Deferrals and the Company Contributions related thereto as a lump sum payment
within ninety (90) days following Termination of Employment.

 

17



--------------------------------------------------------------------------------

6.08 Benefits Upon Death from Benefit Account In the event of a Participant’s
death prior to the distribution of his entire Benefit Account, the remaining
balance in the Participant’s Benefit Account shall be distributed to the
Beneficiary or Beneficiaries of the Participant. The Beneficiary will receive
the payment in the form of a lump sum benefit, with the payment being made
eighteen months after the death of the Participant. In order to change the form
or the time of the payment, the Beneficiary must make an election within six
months after the Participant’s death. If the Beneficiary fails to make a timely
election, the Beneficiary will receive the benefit in the form of a lump sum
payment at the end of the eighteen month period. The Beneficiary cannot elect to
receive payment of the benefit: (1) past the date that is the April 1 following
the end of the calendar year in which the Participant would have attained age 70
 1/2 or (2) before the end of the eighteen month period.

6.09 Benefits Upon Death for Company Supplemental Cash Balance Benefit In the
event of the Participant’s death prior to the distribution of his Company
Supplemental Cash Balance Benefit, if any, an automatic lump sum that is the
actuarial equivalent of the Participant’s vested balance attributable to the
Participant’s Company Supplemental Cash Balance Benefit shall be distributed to
the Beneficiary or Beneficiaries of the Participant. Payment of the lump sum
benefit shall be made eighteen months after the death of the Participant. In
order to change the form or the time of the payment, the Beneficiary must make
an election within six months after the Participant’s death to receive the
distribution in a form that is available under the Cash Balance Plan. If the
Beneficiary fails to make a timely election, the Beneficiary will receive the
benefit in the form of a lump sum payment at the end of the eighteen month
period. The Beneficiary cannot elect to receive: (1) payment past the date that
is the April 1 following the end of the calendar year in which the Participant
would have attained

 

18



--------------------------------------------------------------------------------

age 70  1/2, (2) benefits in a form not allowed under the Cash Balance Plan, or
(3) benefits before the end of the eighteen month period. If the Participant
dies after his Company Supplemental Cash Balance Benefit payments have
commenced, the only death benefit payable in respect of said Participant shall
be the amount, if any, payable under that form of benefit which the Participant
has elected for the payment of his Company Supplemental Cash Balance Benefit.

6.10 Company Supplemental Cash Balance Benefit and Reemployment. If the
Participant is restored to employment with the Company after the payment of his
Company Supplemental Cash Balance Benefit under this Plan has commenced, all
payments of such benefits shall thereupon be discontinued. Upon the
Participant’s subsequent Termination of Employment with the Company, his Company
Supplemental Cash Balance Benefit shall be recomputed in accordance with the
terms of the Plan, but shall be reduced by the actuarially equivalent value of
the amount of any benefit paid by the Plan in respect of his previous
Termination of Employment, and such reduced benefit shall be paid to the
Participant in accordance with the Plan. For the purposes of this Section, the
equivalent value of the benefit paid in respect of a Participant’s previous
Termination of Employment shall be determined by the Plan’s actuary utilizing
for that purpose the same actuarial factors and assumptions then used by the
Cash Balance Plan or Financial Institutions Retirement Fund, as applicable, to
determine actuarial equivalence.

6.11 Unforeseeable Emergency The Administrator, in its sole discretion, upon
finding that the Participant has suffered an Unforeseeable Emergency, may
distribute to such Participant all or a portion of the balance in the
Participant’s Benefit Account. Distributions because of an Unforeseeable
Emergency will be limited to the amount reasonably necessary to satisfy the

 

19



--------------------------------------------------------------------------------

emergency need (which may include amounts necessary to pay any Federal, state,
or local income taxes or penalties reasonably anticipated to result from the
distribution).

6.12 Prohibition on Acceleration Notwithstanding any other provision of the Plan
to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible acceleration of payment as defined in
Section 409A(a)(3) of the Code and the regulations promulgated thereunder.

6.13 Permissible Payment Delays The Administrator may delay any payment to a
Participant upon the Administrator’s reasonable anticipation of one or more of
the following: (i) making such payment would violate a term of a loan agreement
to which the Company is a party, or other similar contract to which the Company
is a party, and such violation would cause material harm to the Company; or
(ii) making such payment would violate Federal securities laws or other
applicable law.

6.14 Company Obligations and Source of Payments All benefits payable under this
Plan shall be paid as they become due and payable by the Company out of its
general assets. Nothing contained in this Plan shall be deemed to create a trust
of any kind for the benefit of the Participants or create any fiduciary
relationship between the Company or the Retirement Committee and the
Participants or their Beneficiaries. To the extent that any person acquires a
right to receive benefits under this Plan, such rights shall be no greater than
the right of any unsecured general creditor of the Company. Notwithstanding the
foregoing, the Company may, at its discretion, establish a bookkeeping reserve
or grantor trust (as such term is used in Sections 671 through 677 of the Code)
to reflect or to aid in meeting its obligations under the Plan with respect to
any Participant or prospective Participant or Beneficiary. No Participant or

 

20



--------------------------------------------------------------------------------

Beneficiary shall have any right, title, or interest whatever in or to any
investments which the Company may make or any specific assets which the Company
may reserve to aid it in meeting its obligations under the Plan.

ARTICLE 7. ADMINISTRATION OF THE PLAN

7.01 Retirement Committee The Plan shall be administered by the Retirement
Committee, as appointed by the Board. Subject to those powers which the Board
has reserved as described in Article 7 below, the Retirement Committee has
general authority over, and responsibility for, the administration of the Plan.
The Retirement Committee shall have full power, authority and discretion to
interpret and construe the Plan, to make all determinations considered necessary
or advisable for the administration of the Plan and the calculation of the
amount of benefits payable thereunder, and to review claims for benefits under
the Plan. The Retirement Committee’s interpretations and constructions of the
Plan and its decisions or actions thereunder shall be binding and conclusive on
all persons for all purposes.

7.02 Advisors to the Retirement Committee; Reports to the Board of Directors If
the Retirement Committee deems it advisable, it shall arrange for the engagement
of an actuary, legal counsel and certified public accountants (who may be
counsel or accountants for the Company), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Retirement
Committee may rely upon the written opinions of the actuary, counsel and
accountants, and upon any information supplied by the Cash Balance Plan, the
Benefit Equalization Plan or the Savings Plan; and delegate to any agent or to
any subcommittee or Retirement Committee member its authority to perform any act
hereunder, including without limitation those matters involving the exercise of
discretion; provided, however, that such

 

21



--------------------------------------------------------------------------------

delegation shall be subject to revocation at any time at the discretion of the
Retirement Committee. The Retirement Committee shall report to the Board, or to
a committee designated by the Board, at such intervals as shall be specified by
the Board or such designated committee, with regard to the matters for which it
is responsible under the Plan.

7.03 Membership of the Retirement Committee The Retirement Committee shall
consist of at least three individuals, each of whom shall be appointed by the
Board. The Board may remove any member of the Retirement Committee at any time
and for any reason with or without advance written notice. Vacancies in the
Retirement Committee arising by resignation, death, removal or otherwise shall
be filled by the Board. Any Retirement Committee member may resign by delivering
his written resignation to the Retirement Committee no later than 15 days before
the effective date of the resignation. No Retirement Committee member shall be
entitled to act on or decide any matters relating solely to such Retirement
Committee member as a Participant or any of his rights or benefits under the
Plan. The Retirement Committee members shall not receive any special
compensation for serving in such capacity but shall be reimbursed for any
reasonable expenses actually incurred in connection therewith. No bond or other
security is required of the Retirement Committee or any member thereof in any
jurisdiction.

7.04 Retirement Committee Procedures The Retirement Committee shall elect or
designate one of its own members as Chairman, establish its own procedures and
the time and place for its meetings and provide for the keeping of minutes of
all meetings. A majority of the members of the Retirement Committee shall
constitute a quorum for the transaction of business by the Retirement Committee.
Any action of the Retirement Committee may be taken upon the affirmative vote of
a majority of the members at a meeting or, at the direction of its Chairman,

 

22



--------------------------------------------------------------------------------

without a meeting by mail or telephone, provided that all of the Retirement
Committee members are informed in writing of the matter to be voted upon. The
Retirement Committee may establish procedures pursuant to which a Retirement
Committee member may elect not to participate in a Retirement Committee
proceeding in which such member has an interest.

7.05 Expenses of the Retirement Committee All expenses incurred by the
Retirement Committee in its administration of the Plan shall be paid by the
Company.

7.06 Claims for Benefits All claims for benefits under the Plan shall be
submitted in writing to the Retirement Committee. Written notice of the decision
on each claim shall be furnished with reasonable promptness to the Participant
or his Beneficiary (the “claimant”). The claimant may request a review by the
Retirement Committee of any decision denying the claim in whole or in part. Such
request shall be made in writing and filed with the Retirement Committee within
30 days of such denial. A request for review shall contain all additional
information which the claimant wishes the Retirement Committee to consider. The
Retirement Committee may hold any hearing or conduct any independent
investigation which it deems desirable to render its decision and the decision
on review shall be made as soon as feasible after the Retirement Committee’s
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding, and conclusive on all
interested persons as to all matters relating to the Plan.

ARTICLE 8. MISCELLANEOUS

8.01 Employment Not Guaranteed by Plan Neither the Plan nor any action taken
under the Plan shall be construed as giving a Participant the right to be
retained as an Executive

 

23



--------------------------------------------------------------------------------

Employee or as an employee of the Company for any period or abridging the
Company’s right to dismiss at pleasure any Participant from its employ.

8.02 Amendment and Termination The Board, at any time, may amend, suspend or
terminate the Plan in whole or in part without the consent of the Retirement
Committee, any Participant, Beneficiary, or other person, provided that no
amendment, suspension or termination shall retroactively impair or otherwise
adversely affect the rights of any Participant, Beneficiary, or other person to
benefits under the Plan which have accrued prior to the date of such action, as
determined by the Committee in its sole discretion.

The Retirement Committee may adopt any amendment or take any other action which
may be necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided that any
such amendment or action does not have a material effect on the then currently
estimated cost to the Company of maintaining the Plan.

Upon termination of the Plan, no further benefits shall accrue under the Plan to
any Participant. In the event of a termination of the Plan, the Company may
determine that the vested interests of the Participants will be distributed. If
such a determination is made, the Participants’ vested interests will be
distributed within the period beginning twelve months after the date the Plan
was terminated and ending twenty-four months after the date the Plan was
terminated, or pursuant to Section 6 of the Plan, if earlier. If the Plan is
terminated and distributions are made within the time period described in the
immediately preceding sentence, the Company shall: (1) terminate all
arrangements for Participants that are required to be aggregated with the Plan
under Code Section 409A and (2) not adopt a new plan for Participants

 

24



--------------------------------------------------------------------------------

that would be aggregated with the Plan under Code Section 409A at any time
within five years following the date of termination of the Plan.

8.03 Change in Control The Company may terminate the Plan 30 days prior to or
twelve months following a Change in Control and distribute the vested interests
of the Participants within the twelve-month period following a termination of
the Plan. If the Plan is terminated and Participants’ vested interests are
distributed in connection with a Change in Control, the Company shall terminate
all substantially similar non-qualified deferred compensation plans sponsored by
the Company and all of the benefits of the terminated plans shall be distributed
within twelve months following the termination of the plans.

8.04 Dissolution or Bankruptcy The Plan shall automatically terminate upon a
corporate dissolution or bankruptcy provided that Participants’ vested interests
are distributed and included in the gross income of the Participants by the
latest of: (i) the Plan Year in which the Plan terminates, (ii) the first Plan
Year in which payment of the vested interests is administratively practicable,
or (iii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture. A corporate dissolution or bankruptcy will have
occurred only if the transaction qualifies as both a liquidation or
reorganization under 12 United States Code Section 1446(26) and as a dissolution
or bankruptcy under Section 409A of the Code and the regulations promulgated
thereunder.

8.05 Assignment of Benefits No Participant or Beneficiary shall have the right
to assign, transfer, hypothecate, encumber or anticipate his interest in any
benefits under this Plan, nor shall the benefits under this Plan be subject to
any legal process to levy upon or attach the benefits for payment of any claim
against the Participant or his Beneficiary. In the event of any

 

25



--------------------------------------------------------------------------------

attempted assignment or transfer, the Company shall have no further liability
hereunder. The foregoing notwithstanding, in accordance with procedures that are
established by the Retirement Committee (including procedures requiring prompt
notification of the affected Participant and each alternate payee of the receipt
by the Plan or the Company of a domestic relations order and its procedures for
determining the qualified status of such order) and subject to Code
Section 409A, a judicial order for purposes of enforcing family support
obligations or pertaining to domestic relations (which orders do not alter the
amount, timing or form of benefit other than to have it commence at the earliest
permissible date) shall be honored by the Plan and the Company if the Retirement
Committee or its designee determines that such order would constitute a
qualified domestic relations order (within the meaning of Code
Section 414(p)(1)(B)) if the Plan were a qualified retirement plan under Code
Section 401(a).

8.06 Facility of Payment If the Company finds that any person to whom any amount
is or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
thereof, due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative), may, if the Company is so
inclined, be paid to such person’s spouse, child, or other relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Company to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be in complete discharge
of the liability of the Plan and the Company therefor.

8.07 Disposition of Unclaimed Payments Each Participant must file with the
Company from time to time in writing his post office address and each change of
post office address. The communication, statement or notice addressed to a
Participant at the last post office address filed

 

26



--------------------------------------------------------------------------------

with the Company, or if no address is filed with the Company, then at the last
post office address as shown on the Company records, will be binding upon
Participant and his Beneficiaries for all purposes of the Plan. The Company
shall not be required to search for or locate a Participant or his Beneficiary.

8.08 Taxes The Company shall deduct from all payments made hereunder all
applicable federal or state taxes required by law to be withheld from such
payments.

8.09 Independence of Benefits The benefits payable under this Plan shall be
independent of, and in addition to, any other benefits provided by the Company
and shall not be deemed salary or other remuneration by the Company for the
purpose of computing benefits to which any Participant may be entitled under any
other plan or arrangement of the Company.

8.10 Governing Law This Plan is intended to constitute an unfunded Plan for a
select group of employees and rights thereunder shall be construed according to
the laws of the State of California, without giving effect to the choice of law
principles thereof, and the laws of the United States, as applicable.

8.11 Form of Communication Any election, application, claim, notice,
designation, request, instruction or other communication required or permitted
to be made by a Participant, Beneficiary or other person to the Company or the
Retirement Committee shall be made in writing and in such form as the Company
shall prescribe. Such communication shall be mailed by first class mail, postage
pre-paid, or delivered to such location as the Company shall specify and shall
be deemed to have been given and delivered only upon receipt thereof at such
location.

8.12 Severability The invalidity of any portion of this Plan shall not
invalidate the remainder thereof, and said remainder shall continue in full
force and effect.

 

27



--------------------------------------------------------------------------------

8.13 Binding Agreement The Plan shall be binding upon and inure to the benefit
of the Company and its successors and assigns and the Participants and their
Beneficiaries. The Plan shall also be binding upon and inure to the benefit of
any successor organization succeeding to substantially all of the assets and
business of the Company, but nothing in the Plan shall preclude the Company from
merging or consolidating into or with, or transferring all or substantially all
of its assets to, another organization which assumes the Plan and all
obligations of the Company thereunder.

Except as provided in Section 8.03, the Company agrees that it will make
appropriate provision for the preservation of the Participants’ rights under the
Plan in any agreement or plan which it may enter into to effect any merger,
consolidation, reorganization, or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of the Plan
obligations of the Company, the term “Company” shall refer to such other
organization and the Plan shall continue in full force and effect.

8.14 Gender; Singular and Plural As used in the Plan, the masculine gender shall
be deemed to refer to the feminine, and the singular person shall be deemed to
refer to the plural, wherever appropriate.

8.15 Captions The captions preceding the sections of the Plan have been inserted
solely as a matter of convenience and shall not in any manner define or limit
the scope or intent of any provisions of the Plan.

8.16 Responsibility and Indemnification of Retirement Committee Members No
Retirement Committee member shall be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as a Retirement Committee

 

28



--------------------------------------------------------------------------------

member acting in good faith and exercising reasonable care, nor for any mistake
of judgment made in good faith. Retirement Committee members may be entitled to
indemnification for certain costs, expenses and liabilities pursuant to the
Federal Home Loan Bank of San Francisco Policy Regarding Indemnification of
Directors, Officers and Employees Acting in Connection with Certain Employee
Benefit Plans, as such Policy may be amended from time to time.

This Federal Home Loan Bank of San Francisco Deferred Compensation Plan
effective as of January 1, 2005 is executed this 27th day of November, 2006.

 

       FEDERAL HOME LOAN BANK OF SAN FRANCISCO ATTEST:       

 

     By:  

/s/ Dean Schultz

Secretary        Officer      By:  

/s/ Gregory Fontenot

       Officer

 

29